In a matrimonial action in which the parties were divorced by a judgment dated June 16, 1997, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), dated February 27, 1998, as denied that branch of his motion which sought a downward modification of his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the plaintiff failed to demonstrate a change of circumstances sufficient to entitle him to a downward modification of his child support obligation (see, Matter of Mendelson v Winter, 255 AD2d 327; see also, Hick-land v Hickland, 39 NY2d 1, cert denied 429 US 941; Matter of Ludwig v Peyóme, 195 AD2d 1020; Matter óf Moore v Moore, 115 AD2d 894). Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.